Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         25-FEB-2019
                                                         01:57 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               HERMAN-LEE KAOPUA, SR., Petitioner,

                                 vs.

   JUSTIN F. KOLLAR, in his capacity as Prosecuting Attorney,
       County of Kaua#i; and STATE OF HAWAI#I, Respondents.


                         ORIGINAL PROCEEDING
                       (S.P.P. NO. 18-1-0001)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioner Herman-Lee Kaopua,

Sr.’s petition for writ of mandamus, filed on February 11, 2019,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that he has a clear and indisputable right to the requested

relief or that he lacks alternative means to seek relief.

Petitioner, therefore, is not entitled to the requested

extraordinary writ.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982
P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the
requested action); Barnett v. Broderick, 84 Hawai#i 109, 111, 929
P.2d 1359, 1361 (1996) (with respect to a public official,

mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED:   Honolulu, Hawai#i, February 25, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2